DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is a control point.

Claim 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Limitation “wherein higher amplitudes are produced at the least one control point” is indefinite. What does it mean “higher”, higher than what?  It is clear that the amplitude at some area will be higher than amplitude at another area.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 and bellow is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masahiro EP 0696670.
Regarding  claim 33 Masahiro teaches
33 (New). A method comprising:
a) producing an acoustic field using an array of transducers having known relative positions and orientations;(col 1 lines 10-33)
b) tracking an object within the acoustic field;(col 2 lines 40-58 teaches generating ultrasonic signal and hence generating sound field and calculating the distances and tracking position hence the relative positions of the transducers should be know. )
c) using at least one control point(door enabling area), defining a virtual shape that occupies a virtual volume within the acoustic field; and(col 2 lines 40-58)
d) positioning the at least one control point in a region where the object intersects the virtual shape. (col 2 lines 40-58)
In case Applicant argues that the limitation “producing an acoustic field using an array of transducers having known relative positions and orientations” is not explicit it will be obvious to do so in order to identify position change seed and direction of the moving object. 

34 (New). The method as in claim 33, wherein tracking an object occurs in real time, and further comprising repositioning the at least one control point in response to a movement in position of the object. (col 2 lines 40-58)

36 (New). The method of claim 33, wherein the object is a human hand. (col 2 lines 40-58 human itself meaning the human hand too)

37 (New). The method of claim 33, wherein an acoustic field comprises ultrasonic frequencies. (col 1 lines 10-33)

39 (New). The method of claim 33, wherein the array of transducers is substantially air coupled.(door opening )

38 (New). The method of claim 33, further comprising a modulator to modulate acoustic waves within the acoustic field at a frequency between 0.1 Hz to 500 Hz.(obvious in order to perform the same controlled monitoring under the water)

40 (New). The method of claim 33, wherein the array of transducers is substantially water coupled. .(obvious in order to perform the same controlled monitoring under the water)

41 (New). The method of claim 33, wherein the array of transducers amplitudes are scaled such that a highest amplitude transducer operates at substantially full power. Obvious design choice to achieve the better signal to noise ratio )

Claim 42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645